Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 line 13 has been amended as follows:
…”and a coating layer thickness (d1),
Claim 1, line 21 has been changed for clarity reasons to read as follows (emphasis added):
“wherein the coating layer or  an outer layer configured over the coating layer…”
The examiner’s amendment was authorized by Daniel Piotrowski via phone on 2/15/2022.
Corrected Notice of Allowance
This corrected notice of allowance is being mailed to correct the name of the closest prior art found. The previous allowance stated, “Hikmet” WO 2018/141625, however the inventor should have read, “DeVaan WO 2018/141625.”

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art fails to teach or disclose alight generating system comprising: 
a plurality of light sources configured to provide light source light
 an elongated luminescent body comprising an elongated support, length P and a coating layer,
 the elongated support comprises a support material with material index of refraction n1, wherein the support material index of refraction n1 is at least 1.4
the coating layer is configured on at least part of the support surface over at least part of a support length and has a coating layer material, a coating layer index of refraction n2 is at least 1.4, has a composition different from the support material and comprises a luminescent material configured to absorb one or more of UV radiation and visible light, and to convert into luminescent material light having one or more wavelengths a wavelength at a spectral maximum of the luminescent material light in one or more of the visible and the infrared 
and specifically fails to teach or disclose the support material  is transmissive for the luminescent material light and .2 ≤ n1- n2 ≤.2 and d1/P ≤ .25 apply
coating layer has a root mean square height Sq of a maximum 1/0 of a wavelength at a spectral maximum of the luminescent material
elongated luminescent body comprising one or more side faces, a radiation input face, and a radiation exit window; the input face receiving from the plurality of light sources 
wherein the luminescent material absorbs at least part of the light source light and convert into the luminescent material light, and wherein the radiation input face is configured perpendicular to the light exit window

The closest prior art found was  De Vaan WO 2018/141625 (previously cited in the applicant’s IDS), which discloses a plurality of light sources configured to provide light source light, an elongated luminescent body 1100 with an elongated support (see page 34, lines 21-24), a coating layer (100, see Figures 2h, 2i) wherein the elongated luminescent body further comprises a body axis, and a length parameter P of a body dimension perpendicular to the body axis, wherein the length parameter P is selected from height H, width W and diameter D (see Figures 2h, 2i; furthermore the dimensions given on page 31, lines 8-23 refer not only to luminescent light concentrator thus to the "first elongated light transmissive body 100" but also to a full waveguide structure, see page 30, line 25-26), wherein the elongated support comprises a support material, a support material index of refraction n1, wherein the support material index of refraction n1 is at least 1.4, a support surface, and a support length L1 (page 34, lines 21-25); the coating layer is configured on at least part of the support surface over the support length L1, wherein the coating layer comprises a coating layer material, a coating layer index 
However, the closest prior art does not teach or render obvious the thickness of the luminescence material should be relatively small and in particular less than a quarter of one of the height, the width or the diameter of the elongated luminescent body. Hikmet is also silent about the standard deviation of heights (root mean square height) which is essential for the present invention as it extends mean free path for scattering (the average distance a ray will travel before experiencing a scattering event) as well as the support material is transmissive for the luminescent material light and .2 ≤ n1- n2 ≤.2 and di/P ≤ .25 apply.
Conclusion
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875